Citation Nr: 1543597	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared at a hearing before the undersigned in June 2014.  The Board remanded this matter in February 2015, for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2015, the Board remanded this matter to obtain a VA medical opinion addressing whether it was at least as likely as not that the Veteran's current bilateral hearing loss disability was the result of service.  The remand directives specifically asked the assigned examiner to discuss the likelihood that the claimed disability is due to in-service trauma on a delayed or latent onset theory of causation, if the examiner determined that the Veteran's service treatment records do not support a finding of a hearing loss disability in service.

The Veteran was scheduled for a new examination in May 2015 pursuant to the Board's remand directives.  In June 2015, the VA examiner provided a negative opinion regarding the claim, indicating there was no significant threshold shift in service.  The examiner, however, did not address a delayed or latent onset theory of causation.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the May 2015 examiner did not address a delayed or latent onset theory of causation as requested, there has not been substantial compliance with the Board's prior directives.  Id.  While the Board regrets the additional delay, it finds this opinion necessary to complete the evidentiary record and make an informed decision regarding the Veteran's claim, especially in light of his assertions regarding an in-service inner ear injury in an altitude chamber in December 1971.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the May 2015 examiner that discusses the likelihood that the claimed bilateral hearing loss disability is due to in-service trauma on a delayed or latent onset theory of causation (i.e. the likelihood that the hearing loss was a delayed result of in-service noise exposure or ruptured ear drum).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports of symptomatology, she must provide a reason for doing so.

The examiner must provide reasons for the opinions.   If the examiner cannot provide the needed opinion without resorting to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge; medical knowledge in general; or there is additional evidence, which if obtained, would permit the opinion to be provided.

If the May 2015 VA examiner is unavailable, another audiologist should provide the needed addendum.  If, further examination is required, this should be arranged.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

